Citation Nr: 0926970	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  04-35 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to an earlier effective date prior to June 
13, 2000, for the grant of service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to an earlier effective date prior to June 
13, 2000, for the grant of service connection for chronic 
fatigue syndrome.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 
INTRODUCTION

The Veteran had active duty service from May 1982 to August 
1982 and from September 1990 to June 1991.  He also served in 
the Illinois Army National Guard.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  That decision granted service 
connection for PTSD and chronic fatigue syndrome and assigned 
30 percent and 10 percent disability evaluation, 
respectively, effective from January 25, 2002.  The Veteran 
appealed that decision to BVA, and during the course of the 
appeal but before the case was sent to the Board, the RO 
granted an earlier effective date of June 13, 2000, service 
connection for both disabilities.  The case was referred to 
the Board for appellate review.  The Board remanded the case 
in November 2007 to ensure due process, and the case has 
since been returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran filed a claim for service connection for 
muscle aches and trouble sleeping on March 15, 1995, and that 
claim was denied in an unappealed December 1995 rating 
decision.

3.  Following the issuance of the December 1995 rating 
decision, a formal or informal claim for service connection 
for PTSD and chronic fatigue syndrome was not received prior 
to June 13, 2000.  An unappealed rating decision dated in 
January 2001 denied those claims.  

4.  The Veteran filed another claim for service connection 
for PTSD and chronic fatigue syndrome on January 25, 2002.  A 
January 2003 rating decision granted those claims effective 
from January 25, 2002, based on additional relevant official 
service department records dated from November 2001 to 
January 2001 that existed and had not been associated with 
the claims file when VA first decided the claim.  

6.  The Veteran appealed the effective dates assigned in the 
January 2003 rating decision, and an April 2003 rating 
decision granted an earlier effective date of June 13, 2000, 
for service connection for PTSD and chronic fatigue syndrome.   


CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to June 13, 
2000, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002); 38 
C.F.R. §§ 3.102, 3.155, 3.156, 3.157, 3.159, 3.400, 20.1103 
(2008).

2.  The requirements for an effective date prior to June 13, 
2000, for the grant of service connection for chronic fatigue 
syndrome have not been met.  38 U.S.C.A. §§ 5101, 5110, 7105 
(West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.157, 3.159, 
3.400, 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

Upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Nevertheless, in this case, the Veteran is challenging the 
effective date for the grant of service connection for PTSD 
and chronic fatigue syndrome.  In cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in connection with the effective date claims has been 
satisfied.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA medical 
records are in the claims file and were reviewed by both the 
RO and the Board in connection with the Veteran's claims.  
The Veteran was also provided the opportunity to testify at a 
hearing before the Board, and he was afforded VA examinations 
in April 1995, October 1995, and August 2000.

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them an SOC 
and a SSOC, which informed them of the laws and regulations 
relevant to the Veteran's claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case.


Law and Analysis

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim. Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that June 13, 
2000, is the correct date for the grant of service connection 
for PTSD and chronic fatigue syndrome.  While the appellant 
has alleged that he is entitled to an earlier effective date 
prior to June 13, 2000, for the grant of service connection, 
there is no basis under the governing legal criteria to 
establish that an earlier effective date is warranted.

The Veteran first presented a claim for trouble sleeping and 
muscle aches in a VA Form 21-526, Veteran's Application for 
Compensation or Pension, which was received on March 13, 
1995.  A rating decision dated in December 1995 denied that 
claim.  The Veteran was notified of that decision and of his 
appellate rights, but he did not file a notice of 
disagreement with the decision.  In general, rating decisions 
that are not timely appealed are final.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.

The Veteran later filed a claim for service connection for 
PTSD and for chronic fatigue syndrome on June 13, 2000, and a 
rating decision dated in January 2001 denied those claims.  
The Veteran was notified of that decision and of his 
appellate rights.  The Veteran did submit a notice of 
disagreement with that decision in January 2002, but it was 
received shortly after the one-year time period for 
submitting a notice of disagreement had expired.  As such, 
the January 2001 rating decision became final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The fact that the Veteran was previously denied entitlement 
to service connection does not entitle him to an earlier 
effective date with regard to his present claim.  Previous 
determinations are final and binding in the absence of clear 
and unmistakable error (CUE).  The Board notes that the 
Veteran has not claimed CUE in either the December 1995 or 
January 2001 rating decisions.  Indeed, a claim for benefits 
based on CUE in a prior final rating decision entails special 
pleading and proof requirements to overcome the finality of 
the decision by collateral attack because the decision was 
not appealed during the appeal period.  Fugo, 6 Vet. App. at 
44; Duran v. Brown, 7 Vet. App. 216, 223 (1994).  In order 
for a claimant to successfully establish a valid claim of CUE 
in a final RO rating decision, the claimant must articulate 
with some degree of specificity what the alleged error is, 
and, unless the alleged error is the kind of error that, if 
true, would be CUE on its face, the claimant must provide 
persuasive reasons explaining why the result of the final 
rating decision would have been manifestly different but for 
the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 
(1995); Fugo, 6 Vet. App. at 44, review en banc denied, 6 
Vet. App. 162, 163 (1994) (noting that pleading and proof are 
two sides of the same coin; if there is a heightened proof 
requirement, there is, a fortiori, a heightened pleading 
requirement).  As pointed out, the Veteran in this case has 
not made a specific claim of CUE in either of the final prior 
rating decisions.  

Based on the foregoing, the December 1995 and January 2001 
rating decisions are final, and there is no outstanding CUE 
claim.  Thus, the Board must turn its analysis to the date of 
the claim and the date entitlement arose.  See 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(q)(2), (r).

Following the issuance of January 2001 rating decision, the 
RO sent a letter to the Veteran in November 2002 informing 
him that the January 2002 notice of disagreement was 
untimely.  The letter also indicated that the notice of 
disagreement would instead be construed as an application to 
reopen his claim for service connection for PTSD and for 
chronic fatigue syndrome.  Thus, the date of claim would have 
been January 25, 2002.

The claims were subsequently reopened and developed, and, in 
a January 2003 rating decision, the RO granted service 
connection for both PTSD and chronic fatigue syndrome and 
assigned 30 percent and 10 percent disability evaluations, 
respectively, effective from January 25, 2002.

The Veteran submitted a notice of disagreement in March 2003 
in which he contended that he should be assigned an earlier 
effective date for the grant of service connection for PTSD 
and chronic fatigue syndrome.  In an April 2003 rating 
decision, the RO granted an earlier effective date of June 
13, 2000, for service connection for both disorders and 
issued an SOC on the effective date issues.  

The record does not contain any statement, dated between the 
issuance of the December 1995 rating decision and June 13, 
2000, indicating an intent to file a claim for service 
connection for PTSD or chronic fatigue syndrome.  In fact, 
the Veteran did not submit anything to VA between December 
1995 and June 2000.  As such, the Veteran did not demonstrate 
an intent to raise an informal claim for an increased 
evaluation prior to June 13, 2000.

The Board does observe that the evidence associated with the 
claims file since the issuance of the December 1995 and 
January 2001 rating decisions includes additional service 
treatment records.  Such records were previously unavailable 
and were used as part of the basis for the decision to grant 
service connection for PTSD and chronic fatigue syndrome.  

Applicable regulations provide that, at any time after VA 
issues a decision on a claim, if VA receives or associates 
with the claims file relevant official service department 
records that existed and had not been associated with the 
claims file when VA first decided the claim, VA will 
reconsider the claim, notwithstanding paragraph (a) of the 
same section (which defines new and material evidence).  The 
regulation further identifies service records related to a 
claimed in-service event, injury, or disease as relevant 
service department records.  38 C.F.R. § 3.156(c)(1)(i).  As 
such, new and material evidence is not needed to reopen a 
previously denied claim when relevant service treatment 
records and/or any other relevant service department records 
are received after a prior final denial.  Rather, the claim 
is simply reviewed on a de novo basis.  

Applicable regulations further provide that an award based 
all or in part on the records identified in paragraph (c)(1) 
is effective on the date entitlement or arose or the date VA 
received the previously decided claim, whichever is later, or 
such other date as may be authorized by the provisions of 
this part applicable to the previously decided claim.  
38 C.F.R. § 3.156(c)(3).  Although additional service 
department records were received after a prior final decision 
and were used to grant the benefits in this case, the Board 
notes that the date entitlement arose was actually after the 
effective date of the award.  In this regard, the current 
effective date for the grant of service connection for PTSD 
and chronic fatigue syndrome is June 13, 2000.  The 
additional service treatment records used to grant service 
connection for those disabilities were dated from November 
2001 to January 2002.  

In particular, those records from the Illinois Army National 
Guard included a physical profile listing the Veteran's 
medical conditions as PTSD, osteoarthritis, myalgia, and 
chronic fatigue syndrome and noting that he was medically 
unfit for duty in November 2001.  Without those records, 
there was no medical evidence of any complaints, treatment, 
or diagnosis of PTSD or chronic fatigue syndrome in service.  
In other words, entitlement to service connection for PTSD 
and chronic fatigue syndrome was not warranted without 
showing that there was an injury, disease, or event in 
service, which was first demonstrated in the service 
treatment records dated in November 2001. 

Based on the foregoing, the Board finds that the Veteran 
would not have been entitled to service connection for PTSD 
and chronic fatigue syndrome until November 2001.  An award 
based all or in part on relevant official service department 
records that existed and had not been associated with the 
claims file when VA first decided a claim will be effective 
on the date entitlement or arose or the date VA received the 
previously decided claim, whichever is later.  38 C.F.R. 
§ 3.156(c)(3).  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claims for an 
effective date prior to June 13, 2000, for the grant of 
service connection for PTSD and chronic fatigue syndrome.




ORDER

Entitlement to an effective date earlier than June 13, 2001, 
for the grant of service connection for PTSD is denied.

Entitlement to an effective date earlier than June 13, 2001, 
for the grant of service connection for chronic fatigue 
syndrome is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


